JOPLIN, J.,
dissenting:
¶ 1 I respectfully disagree. I believe the majority has incorrectly applied the four factors balancing test in Pierce v. State ex rel. Dep’t. of Pub. Safety, 2014 OK 37, 327 P.3d 530. Unlike in Pierce, there is no evidence in the present case of an intentional delay by DPS, nor a motive to delay, which resulted in real prejudice to Appellee. Absent a finding of intentional delay or actual prejudice, a holding that Appellee’s right to a speedy trial was violated actually fails the test required by Pierce in order to affirm the trial court. Therefore, I dissent.